Citation Nr: 0727866	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left hip 
disability, claimed as secondary to service-connected left 
upper tibia and fibula condition.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include as secondary to 
service-connected left upper tibia and fibula condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1967 to January 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the RO.

In its July 2003 rating decision, the RO raised the veteran's 
rating from 30 percent to 40 percent for his service-
connected residuals of a fracture of the left tibia and 
fibula.  The veteran submitted a timely Notice of 
Disagreement with that decision and was issue a Statement of 
the Case.  However, on VA Form 9, received in February 2005, 
the veteran indicated that because the rating had been raised 
to 40 percent, he would not be perfecting his appeal with 
respect to his claim for an increased rating for the 
residuals of the fractured left tibia and fibula.  
Accordingly, the Board has no jurisdiction over that claim 
and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  

In June 2007, the veteran had a hearing at the RO before the 
Acting Veterans Law Judge, whose name appears at the end of 
this decision.  A transcript of that hearing has been 
associated with the claims file.

The issues of service connection for a left hip disability, a 
low back disability, and a psychiatric disability other than 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On June 13, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that withdrawal of the appeal was requested with respect to 
the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

With respect to the issue of entitlement to service 
connection for PTSD, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006). 

During the June 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran withdrew his appeal of 
entitlement to service connection for PTSD.  Hence, with 
respect to that issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review that issue; and, 
therefore, it is dismissed.





ORDER

With respect to the issue of entitlement service connection 
for PTSD, the appeal is dismissed.

REMAND

The veteran contends that he has anxiety related to memories 
of his inservice hospitalization for a broken leg.  In the 
alternative, he contends that it is the result of stress 
related to the limitations imposed by his service-connected 
residuals of a fractured left tibia and fibula.  Therefore, 
he maintains that service connection for anxiety is warranted 
either on a direct or secondary basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

The veteran also reports that his left hip and low back 
disabilities are proximately due to or aggravated by his 
service-connected residuals of a fractured left tibia and 
fibula.  Therefore, he concludes that service connection for 
those disabilities is also warranted on a secondary basis.  
38 C.F.R. § 3.310 (2006).

In a letter, dated in November 2002, the RO informed the 
veteran of its statutory duty to assist him in the 
development of his claims for service connection.  Although 
the RO informed him, generally, of the criteria for direct 
service connection, it did not inform him of the criteria for 
establishing secondary service connection.  

Following a VA psychiatric examination in May 2003, the 
veteran's diagnoses included generalized anxiety disorder 
with claustrophobia and agoraphobia.  However, there was no 
opinion as to the etiology of that disorder.

Following a VA orthopedic examination in May 2003, the 
veteran's diagnoses included degenerative joint disease with 
degenerative disc disease at L5-S1 and degenerative disease 
at T9-10 and T10-11.  Again, however, there was no opinion as 
to the etiology of those disorders.  No diagnosis regarding 
the claimed left hop disability was noted.

Reports from D. C. H., M.D., M. V., M.D., V.G.B., M.D., and 
R. L. S., Ph.D., dated from January to June 2007, show that 
the veteran has anxiety, a left hip disability, and a low 
back disability, which were either caused or aggravated by 
his active duty service time or his service-connected left 
leg disability.  In May 2007, Dr. V. reported X-ray 
confirmation of degenerative arthritis in the veteran's hip.  
However, the clinical records from the foregoing 
practitioners have not been associated with the claims 
folder.

During his June 2007 hearing, the veteran reported that he 
now receives all of his treatment from VA.  However, there 
are no VA clinical records on file reflecting such treatment 
after January 2005.

In light of the foregoing, further development of this appeal 
is warranted with respect to the issues of service connection 
for left hip disability, low back disability, and psychiatric 
disability other than PTSD.  Accordingly, those issues are 
REMANDED for the following actions:

1.  Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claims of service connection for left 
hip disability, low back disability, and 
psychiatric disability other than PTSD.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  In so doing, 
the RO should inform the veteran of the 
criteria for secondary service 
connection.  38 C.F.R. § 3.310 (2006).

2.  Request that the veteran identify the 
name and address of the VA facility(s) 
where he has been treated since December 
2004.  Then, request records of that 
treatment directly from that facility(s).  

Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
prescription records, and notes from 
individual and group therapy.  Also 
request that the veteran provide any such 
records he may have in his possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006).

3.  Request copies of the veteran's 
medical records directly from D. C. H., 
M.D., M. V., M.D., V.G.B., M.D., and R. 
L. S., Ph.D.  

Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
prescription records, and notes from 
individual and group therapy.  Also 
request that the veteran provide any such 
records he may have in his possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(e) (2006).

4.  When the actions in parts 1, 2, and 3 
have been completed, schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
left hip disability and low back 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

If left hip disability and/or low back 
disability is diagnosed, the examiner 
must identify and explain the elements 
supporting the diagnosis.  

The examiner must also render an opinion 
(with rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such left hip disability and/or low back 
disability is the result of any event in 
service, or was caused or aggravated by 
the veteran's service-connected residuals 
of a fracture of the left tibia and 
fibula.  

5.  When the actions in parts 1, 2, and 3 
have been completed, also schedule the 
veteran for a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

If psychiatric disability is diagnosed, 
the examiner must identify and explain 
the elements supporting the diagnosis.  

The examiner must also render an opinion 
(with rationale) as to whether it is more 
likely than not, at least as likely as 
not, or less likely than not that such 
psychiatric disability is the result of 
any event in service, including, but not 
limited to, those he experienced during 
his hospitalization for the treatment of 
his service-connected fracture of the 
left tibia and fibula.  

The examiner must also render an opinion 
(with rationale) as to whether it is more 
likely than not, at least as likely as 
not, or less likely than not that such 
psychiatric disability was caused or 
aggravated by his service-connected 
residuals of a fracture of the left tibia 
and fibula.  

6.  When the actions requested in parts 
1, 2, 3, 4, and 5 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issues of entitlement to service-
connection for left hip disability, low 
back disability, and psychiatric 
disability other than PTSD.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


